Citation Nr: 9916958	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected paroxysmal atrial fibrillation, left 
ventricular hypertrophy and aortic valve disease, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for paroxysmal atrial fibrillation, left 
ventricular hypertrophy and a thickened aortic valve, 
evaluated as noncompensable from September 1994.  The RO 
thereafter assigned an increased disability rating of 10 
percent, effective from September 1994, by means of a January 
1997 rating decision.


REMAND

In June 1997, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
New regulations promulgated by VA for rating 
service-connected cardiovascular disorders became effective 
on January 12, 1998.  62 Fed.Reg. 65207-65224 (December 11, 
1997).  Where law or regulations change after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  The RO considered 
this claim under the new regulations in April and November 
1998 supplemental statements of the case.  

However, which version of the pertinent regulations is more 
favorable to the veteran's claim, if indeed either one is 
more favorable than the other, cannot be determined because 
the medical evidence does not directly address the questions 
involved in this case so that a proper rating may be 
assigned.  The veteran underwent VA examinations in November 
1996, January 1997 and April 1998, but the examiners did not 
determine metabolic equivalent (METS) scores, as required 
under the new rating criteria.  One MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, NOTE (2) (1998).

In short, the Board cannot derive findings of medical fact 
from the medical evidence in this case.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).   Therefore, on remand 
the veteran should be afforded a comprehensive VA 
examination.

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for his service-connected 
cardiovascular disease since 1998.  After 
the list is submitted by the veteran, the 
RO should make arrangement in order to 
obtain copies of all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in 
treatment received at any VA facilities, 
including the Oakland Park (Miami) VA 
Medical Center.  With respect to VA 
records, all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  All records obtained 
should be associated with the claims 
file.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c).

2.  The RO should subsequently afford the 
veteran a comprehensive VA medical 
examination limited to determine the 
current severity of his service-connected 
paroxysmal atrial fibrillation, left 
ventricular hypertrophy and aortic valve 
disease.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination.  
All tests deemed necessary by the 
examiner are to be performed.  The 
examiner should comment on all 
manifestations of the veteran's service-
connected paroxysmal atrial fibrillation, 
left ventricular hypertrophy and aortic 
valve disease.  A series of blood 
pressure readings should be taken.

The examiner should be provided copies of 
the recently revised rating criteria for 
cardiovascular disorders (Codes 7000-
7020), together with the criteria that 
were in effect prior to January 12, 1998.  
Appropriate exercise testing must be 
conducted in order to determine metabolic 
equivalent scores (METS).  

If a determination of METS by exercise 
testing cannot be done for medical 
reasons, the examiner must indicate so, 
and should then provide an estimation of 
the level of activity (expressed in METS 
and supported by specific examples, such 
as slow stair climbing or shoveling 
snow).  The physician should specifically 
indicate at what level the are symptoms 
of dyspnea, fatigue, angina, dizziness, 
or syncope.

The examiner should include in the report 
an assessment of functions which 
precisely correspond to the functions 
which are listed in the rating criteria 
to include workload restrictions, and 
should answer the following questions:

a.  Is there any evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-
ray?  

b.  Is there any evidence of left 
ventricular dysfunction, and if so, what 
is the ejection fraction?

c.  Does the veteran suffer with chronic 
congestive heart failure?  If so, how 
many episodes of acute congestive heart 
failure has he suffered in the past year?

d.  At what level of METS score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

e.  Are there any attacks of arrhythmia, 
and if so, describe the frequency and 
severity of such attacks.

f.  To what extent does the veteran's 
service-connected paroxysmal atrial 
fibrillation, left ventricular 
hypertrophy and aortic valve disease 
limit 
his social and industrial adaptability?  
Is ordinary manual labor feasible?  Does 
this disability prohibit him from doing 
light manual labor and/or is more than 
sedentary work precluded?

The examiner is specifically instructed 
to classify the veteran's heart disease 
under the New York Heart Association 
classification for functional capacity 
and therapeutic classification.  The 
examiner must provide a definition of the 
classification assigned and specify the 
particular results of the examination 
which were used to support this 
conclusion.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  In so doing, 
review the evidence of record at the time 
of the April 1995 rating decision that 
was considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should also 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

5.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The veteran is 
further advised that he should assist the 
RO in the development of his claim.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

If the benefit sought on appeal is not granted to the 
complete satisfaction of the veteran, he and his 
representative should be provided with a supplemental 
statement of the case, which includes consideration of all 
medical evidence received since the supplemental statement of 
the case issued in November 1998 and all applicable criteria 
as described above.  They should be afforded a reasonable 
period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed.  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



